Citation Nr: 0026398	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blood clot in the right leg.

(Entitlement to reimbursement for or payment of the cost of 
unauthorized private medical services incurred from February 
25, 1998, to March 9, 1998, is the subject of a separate 
decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from June 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

By the decision of June 2000, the RO denied the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for blood clot in the right leg.  In a statement dated in 
September 2000, the veteran's accredited representative 
disagreed with June 2000 rating decision.  The representative 
argued that if the veteran is entitled to compensation for 
the condition for which he received treatment in February and 
March 1998, then the treatment "was really for a disability 
this is considered service-connected."  The representative 
further argued that a remand was necessary inasmuch as the 
issue of compensation for this condition must be resolved 
before the Board can enter a decision regarding the issue of 
payment or reimbursement for treatment received in February 
and March 1998.  The representative's statement of September 
2000 meets the requirements of a Notice of Disagreement as to 
the June 2000 RO decision.  See 38 C.F.R. § 20.201.  To date, 
no Statement of the Case has been issued with regard to this 
claim.  Pursuant to 38 U.S.C.A. § 7105, a Notice of 
Disagreement initiates appellate review and the request for 
appellate review is completed by the claimant's filing of a 
Substantive Appeal (VA Form 9) after a Statement of the Case 
is issued by VA.

The Board finds that the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for blood clot in the 
right leg has been placed in appellate status by the filing 
of a Notice of Disagreement as to this issue.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims held that in these circumstances 
where a Notice of Disagreement is filed, but a Statement of 
the Case has not been issued, the Board must remand the claim 
to the RO to direct that a Statement of the Case be issued.  
See also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should issue the veteran a 
Statement of the Case on the issues of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for blood clot in the 
right leg.  The veteran should be 
informed that in order for him to obtain 
appellate review of this issue he must 
file a Substantive Appeal in a timely 
manner in order to perfect his appeal.  

2.  If the veteran perfects his appeal as 
to this issue by the filing of a timely 
substantive appeal, the RO should prepare 
this issue for appellate review.  The RO 
should not return the case to the Board 
for a decision as to the issue under the 
jurisdiction of the VAMC until the RO has 
completed its action on the Section 1151 
claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


